Title: From George Washington to John Stanwix, 15 July 1757
From: Washington, George
To: Stanwix, John

 

To Colo. StanwixDear Sir,
[Fort Loudoun] July 15th 1757.

Your obliging favour of the 11th instant I received this morning. It will seem odd to send you three letters under one cover; and those so widely differring in their dates: But the truth only shall account for it.
Mr Atkin has told me day after day, since the date of my first, that his Express wou’d go off the next morning, as he wou’d the preceding evening be able to finish his dispatches to you. This prevented my enquiring after any other conveyance, and is the cause of the delay of my letters ’till now.
Militia, you will find, Sir, will never answer your expectation—No dependendance is to be placed upon them: They are obstinate and perverse; they are often egged on by the Officers, who lead them to acts of disobedience: And, when they are ordered to certain posts for the security of Stores, or the protection of the Inhabitants, will, on a sudden, resolve to leave them, and the united vigilance of their Officers can not prevent them. Instances of the above nature I have now before me, which put me to some difficulty.
No man I conceive was ever worse plagu’d than I have been with the Draughts that were sent from the several counties in this Government, to compleat its Regiment: out of 400 that were received at Fredericksburgh, and at this place, 114 have deserted; notwithstanding every precaution, except absolute confinement, has been used to prevent this infamous practice. I have used the most vigorous measures to apprehend those fellows who escaped from hence (which amounted to about 30;) and have succeeded so well, that they are taken, with the loss of one of their men, and a Soldier wounded. I have a Gallows near 40 feet high erected (which has terrified the rest exceedingly:) and I am determined, if I can be justified in the proceeding, to hang two or three on it, as an example to others.
An affair has happened at this place which may, I apprehend, be productive of very unhappy consequences: it is this. About 6 days ago came to this town, from Chota, in the cherokee nation, ten Indians; some of whom call themselves Mingo’s tribe of the Six nations; others Cherokees, &c. But, as they gave no good

account of their intentions, Mr Atkin suspected their loyalty; and taking them for Spies, has caused them to be put in close confinement, in which they now remain.
This proceedure greatly alarmed, and at the same time exasperated about 12 cherokees, who were at this place and knew all the prisoners; and has obliged Mr Atkin to send an Express to the South-Branch, to bring Outassity down, who now lies sick there, to clear the matter up. He is not yet arrived.
Nineteen Indians, and the Officer I mentioned in my last, marched from Fort Cumberland the 9th instant for Ft du Quesne[.] By their return, I hope I shall receive some intelligence worth transmitting to you: At present we are pretty peaceable.
The Philadelphia post, which formerly came to this place, being stopped, prevents our hearing any foreign news, but what are transmitted in the channel of friendly Letters. We greatly regret the loss of this post, and wou’d gladly keep it up by private subscription, from this to Carlyle, if it comes that length. I am Your &c.

G:W.

